UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 000-54988 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 5900 Mosteller Drive, Oklahoma City, Oklahoma (Address of principal executive office) (Zip code) (Registrant’s telephone number, including area code): (405) 753-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of November 19, 2014, there were 27,507,524 shares of registrant’s common stock outstanding. PSM HOLDINGS, INC. Report on Form 10-Q For the quarter ended September 30, 2014 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 PART II - OTHER INFORMATION 26 Item 1A. Risk Factors 26 Item 6.Exhibits 27 SIGNATURES 27 2 Forward-Looking Statements This report contains statements that plan for or anticipate the future.Forward-looking statements include statements about the future of operations involving the mortgage brokerage or loan business, statements about our future business plans and strategies, and most other statements that are not historical in nature.In this report, forward-looking statements are generally identified by the words “anticipate,” “plan,” “intend,” “believe,” “expect,” “estimate,” and the like.Although management believes that any forward-looking statements it makes in this document are reasonable, because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied.For example, a few of the uncertainties that could affect the accuracy of forward-looking statements include the following: ● The competitive and regulatory pressures faced by us in the mortgage industry; ● The hiring and retention of key employees; ● Expectations and the assumptions relating to the execution and timing of growth strategies; ● The assumption of unknown risks or liabilities from past or future business combination transactions; ● Any decline in the economy; ● A significant increase in interest rates; ● A failure to increase our warehouse lines of credit to facilitate additional loan originations and relatedrevenue; ● A loss of significant capacity in our warehouse lines of credit; ● The loss from any default on mortgage loans originated by us before they are sold to third parties; ● The loss of branch offices from our network; ● Uncertainty of the secondary mortgage market; ● Inability to expand market presence through recruiting; ● Failure to successfully generate loan originations or otherwise market our services; ● Failure to meet minimum capital requirements to maintain our Full Eagle or licensing with HUD or otherstate regulatory agencies; and ● Any default in our agreements with preferred shareholders. ● Failure to raise sufficient funds for operating needs during periods of reduced cash flows. In light of the significant uncertainties inherent in the forward-looking statements made in this report, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. Introductory Comment Throughout this Quarterly Report on Form 10-Q, unless otherwise designated, the terms “we,” “us,” “our,” “the Company,” and “our Company” refer to PSM Holdings, Inc., a Delaware corporation, and its consolidated subsidiaries. 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2014 June 30, (unaudited) ASSETS Current Assets: Cashand cash equivalents $ 274,968 $ 764,931 Accounts receivable - related party, net 472,474 Accounts receivable - non related party, net - Loans held for sale 10,721,372 15,416,781 Prepaid expenses 197,624 142,096 Other assets 1,412 16,058 Total current assets 11,667,850 17,067,832 Property and equipment, net 302,010 582,118 Cash restricted for surety bonds 732,500 755,701 Loan receivable 87,778 88,898 Employee advances 15,874 500 Intangible assets, net of accumulated amortization, September 30, 2014 - $615,943 and June 30, 2014 - $599,270 3,105,917 3,122,590 Security deposits 32,364 44,453 Total Assets $ 15,944,293 $ 21,662,092 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 589,669 $ 602,351 Warehouse lines of credit payable - related party 10,543,546 14,942,781 Warehouse lines of credit payable, non related party - Short term financing 22,613 15,584 Notes payable - related party 120,000 - Dividend payable 51,000 Dividend payable - related party Accrued liabilities 328,171 643,915 Cash held in escrow for renovation loans 11,482 23,201 Total current liabilities 11,748,981 16,835,332 Total Liabilities 11,748,981 16,835,332 Stockholders' Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized: Convertible Series A, 3,700 shares outstanding at September 30, 2014 and June 30, 2014 4 4 Convertible Series B, 2,000 shares outstanding at September 30, 2014 and June 30, 2014 2 2 Convertible Series C, 1,800 shares outstanding at September 30, 2014 and June 30, 2014 2 2 Convertible Series D, 1,400 shares outstanding at September 30, 2014 and June 30, 2014 1 1 Common stock, $0.001 par value, 100,000,000 shares authorized, 27,507,524 and 29,257,759 shares issued and outstanding at September 30, 2014 and June 30, 2014, respectively 27,508 29,258 Treasury stock, at cost: shares held 21,600 at September 30, 2014 and June 30, 2014 ) ) Additional paid in capital 25,455,833 25,696,013 Accumulated deficit ) ) Total Stockholders' Equity 4,195,312 4,826,760 Total Liabilities and Stockholders' Equity $ 15,944,293 $ 21,662,092 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE(LOSS) (UNAUDITED) For the three months ended September 30, 2014 2013 Revenues Revenues - related party $ 3,385,784 $ 2,594,418 Revenues - non related party 200,108 1,169,928 Total revenues 3,585,892 3,764,346 Operating expenses Selling, generaland administrative 3,780,387 5,220,997 Depreciation and amortization 34,760 70,059 Total operating expenses 3,815,147 5,291,056 Loss from operations ) ) Non-operating income (expense): Interest expense ) ) Interest and dividend income 1,539 1,837 Realized gain (loss) on sale of assets ) - Total non-operating income (expense) ) 1,047 Loss from continuing operations before income tax ) ) Provision for income tax - - Net loss ) ) Dividends on preferred stock ) ) Comprehensive loss $ ) $ ) Net loss per common share and equivalents - basic and diluted loss from operations $ ) $ ) Weighted average shares of share capital outstanding - basic & diluted 27,576,440 29,402,024 Weighted average number of shares used to compute basic and diluted loss per share for the three month periods ended September 30, 2014 and 2013 is the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the 3 months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by(used in) operating activities: Depreciation and amortization 34,760 70,059 Restricted cash 23,201 ) Disposition of property and equipment 272,022 - Stock received from sale of assets ) - Share based payment awards 14,281 11,341 (Increase) decrease in current assets: Accounts receivable 255,492 300,528 Mortgage loans held for sale 4,695,409 1,587,151 Prepaid expenses ) ) Employee advances ) ) Other current assets 14,646 ) Increase (decrease) in current liabilities: Accounts payable ) 246,965 Accrued liabilities ) ) Renovation escrow ) - Net cash provided by (used in) operating activities 4,386,534 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Cash received from employee advances - - Cash refunded from(paid for) security deposits 12,089 ) Net cash provided by (used in) investing activities 2,089 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash borrowed on short term financing 7,029 - Cash paid for preferred dividends ) ) Cash proceeds from warehouse lines of credit 1,609,894 12,894,554 Cash payments on warehouse line of credit ) ) Cash proceeds from warehouse lines of credit - related parties 60,238,491 116,050,987 Cash payments on warehouse lines of credit - related parties ) ) Cash proceeds from related party line of credit - ) Cash proceeds on loan receivable 1,120 - Cash proceeds on loan from related party 120,000 - Net cash used in financing activities ) ) NET DECREASE IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE 764,931 5,015,618 CASH & CASH EQUIVALENTS, ENDING BALANCE $ 274,968 $ 2,575,978 See Note 4 - Statement of Cash Flows Additional Disclosures The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background As used herein and except as otherwise noted, the terms “Company” or “PSMH” shall mean PSM Holdings, Inc. The Company was incorporated under the laws of the State of Utah on March 12, 1987, as Durban Enterprises, Inc. On July 19, 2001, Durban Enterprises, Inc., created a wholly-owned subsidiary called Durban Holdings, Inc., a Nevada corporation, to facilitate changing the domicile of the Company to Nevada. On August 17, 2001, Durban Enterprises, Inc. merged with and into Durban Holdings, Inc., leaving the Nevada corporation as the survivor.The Company retained the originally authorized 100,000,000 shares at $0.001 par value. On May 18, 2005, Durban Holdings, Inc. completed the acquisition of all of the outstanding stock of PrimeSource Mortgage, Inc., a Texas corporation, by a stock for stock exchange in which the stockholders of PrimeSource Mortgage, Inc. received 10,250,000 shares, or approximately 92% of the outstanding stock of the Company. Following the acquisition, effective May 18, 2005, the name of the parent “Durban Holdings, Inc.”, was changed to “PSM Holdings, Inc.” For reporting purposes, the acquisition was treated as an acquisition of the Company by PrimeSource Mortgage, Inc. (reverse acquisition) and a recapitalization of PrimeSource Mortgage, Inc. The historical financial statements prior to May 18, 2005, are those of PrimeSource Mortgage, Inc. Goodwill was not recognized from the transaction. On December 14, 2011, PSM Holdings, Inc., created a wholly-owned subsidiary called PSM Holdings, Inc., a Delaware corporation, to facilitate changing the domicile of the Company to Delaware. On December 29, 2011, PSM Holdings, Inc. merged with and into PSM Holdings, Inc., leaving the Delaware Corporation as the survivor. The Company retained the originally authorized 100,000,000 shares at $0.001 par value. Business Activity The Company originates mortgage loans funded either directly off its warehouse lines of credit or through brokering transactions to other third parties. Approximately 95% of the Company’s mortgage origination volume is banked off of its current warehouse lines. The Company has relationships with multiple investors who purchase the loans funded on its warehouse lines. All of the Company’s lending activities are conducted by its subsidiary, PrimeSource Mortgage, Inc. (“
